DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DiNardo (US 2011/0015627) in view of Hermes (US 2016/0317216).
Regarding claim 1-8, 10-18 and 20, DiNardo discloses an instrument (see fig. 1) with a housing (116), a shaft extending from the housing (158) and an end effector coupled to the housing (figs. 11-13, using fig. 11 for subsequent discussion) with a first jaw (655) having first and second electrodes for contacting tissue (683, 682) that cooperates with a second jaw (146) defining a third electrode for contacting tissue (see list of embodiments using the electrodes of figure 11-13, [0076]) for the purpose of grasping tissue. The second jaw member is also an ultrasonic blade ([0044]). DiNardo teaches that ultrasonic energy and RF energy are applied in alternating fashion ([0054]) and discloses the use of a trigger to move the jaws (145). There is also an activation switch on the housing for energizing the electrodes (143b). The claims recites that the three electrodes are “configured to” be energized in a certain way. However, electrodes do not have inherent structure that would cause them to delivery any type of energy and the claims do not recite a generator wired to the electrodes or any sort of control circuitry that would regulate the delivery of such energy. Therefore, the claims only require that the three electrodes be individually controllable such that a hypothetical generator could be connected to them to produce the claimed result. Applicant has not disclosed that the individually controllable electrodes are critical or produce unexpected results. The fact that Applicant has not shown any of the circuitry necessary to produce this result suggests that Applicant is relying heavily on what a person of ordinary skill in the art would know to enable the invention. The prior art generally agrees with Applicant, attaching no particular challenge to making electrodes individually controllable. Hermes, for example, discloses an end effector with five electrodes distributed between two jaws (190a-b on 172 in fig. 3B, and 180a-b and 181 on 174, fig. 4B), each of which is individually controllable with respect to the others ([0059], [0062]). Hermes teaches this allows a user to have fine control over the “procedure being performed” ([0059], [0062]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of DiNardo with any commonly known electrode arrangement, including individually controllable electrodes as taught by Hermes, that would produce the predictable result of allowing a user to perform a procedure in a desired manner. This modification would allow the electrodes of DiNardo-Hermes to be connected to a generator to cause any possible electrical output including any combination of phase, duty cycle, power, voltage, current or waveform, among other parameters, upon activation of a switch.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DiNardo and Hermes, further in view of Boudreaux (US 2014/0114327).
Regarding claims 9 and 19, the system of DiNardo-Hermes does not disclose the RF and ultrasonic energy are applied simultaneously. However, systems that use both RF and ultrasonic energy in simultaneous and sequential activation modes are fairly common. Boudreaux for example, discloses this ([0109]). Therefore, before the application was filed, it would have been obvious to provide the system of DiNardo-Hermes with a mode that allows simultaneous activation of both energy types, as taught by Boudreaux, to produce the predictable result of allowing a user to treat tissue in a desired manner.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the use of three electrodes provided with signals 10°-170° out of phase with each other, see paragraphs [0006] and [0058] of US 2010/0137854 to Hosier. Regarding signals out of phase and at 50% duty cycle, see paragraph [0035] of US 2013/0066311 to Smith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794